In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-543 CR

____________________


JOSE ARMANDO GARCIA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 91633




MEMORANDUM OPINION (1)
 We have before the Court a motion from the appellant, Jose Armando Garcia, to
withdraw his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed
by appellant personally and attached to a motion presented by counsel of record.  No
opinion has issued in this appeal.  The motion is granted and the appeal is therefore
dismissed.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered February 2, 2005
Do Not Publish
Before McKeithen, Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.